Smith, J. White recovered a verdict and judgment for $1000 against the railway .company for injuries sustained by him as a passenger, in alighting from one of its trains. The supposed omission of duty by the defendant consisted in failing to stop the train long enough to enable the plaintiff to get oft in safety, and in imperfectly lighting the station for which the plaintiff was bound. He was in his twentieth year, and the accident happened about 2 a. m., of a dark night. His testimony was, that as soon as the station was announced and the train had come to a stand-still, he arose from his seat, made his way out to the car-platform, saw no lights, and was in the act of stepping on to the station-platform, when the train suddenly started and threw him between the train and platform, crushing his foot. He also swore the' train stopped about three minutes or less; that the cars were lighted, and cast some light on the platform, which he could see as he was in the act of stepping off. The other testimony, as well that for the ^defendant as that given in behalf of the plaintiff, conduced to establish the facts that the train stopped near three minutes, and the station was insufficiently lighted. There is no doubt that the plaintiff received a painful injury, permanently impairing his ability to earn a livelihood. But the connection between that injury and the defendant’s negligence is not so apparent. The length of the stop was sufficient to give him time to leave the train, under ordinary circumstances. He was young and presumably active, unincumbered with baggage, and the only passenger for that station. The failure of the company to adequately light its station and platform is not shown to have contributed directly to the injury. Nevertheless the jury may have concluded that this circumstance was a potent factor in producing the result. And as the case was submitted to them under proper instructions, there is no good reasou for disturbing the verdict. Affirmed.